Citation Nr: 0017857	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for hypertension (HTN) 
on an accrued basis.  

2.  Entitlement to service connection for renal disease on an 
accrued basis.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946 and from July 1951 to December 1962.  
Additionally, he had active duty for training periods 
throughout the years 1972 through 1980.  

In April 1993 the veteran filed a claim of entitlement to 
service connection for HTN and renal disease.  That claim was 
denied by rating action of April 1994.  A notice of 
disagreement was filed as to that decision in June 1994.  The 
veteran died on July [redacted], 1994.  Subsequently, the appellant 
filed a claim for entitlement to VA death benefits in August 
1994.  In September 1994, the Department of Veterans Affairs 
(VA) Regional Office (RO) denied entitlement to service 
connection for the cause of the veteran's death.  In December 
1994, a notice of disagreement was filed as the denial of the 
claim of entitlement to service connection for the cause of 
the veteran's death.  At that time, the appellant also 
indicated that she wanted to pursue the issues of entitlement 
to service connection for HTN and renal disease on an accrued 
basis.  The RO issued a supplemental statement of the case 
covering all of these issues in March 1995.  

The case initially came before the Board in October 1998 at 
which time it was remanded for additional evidentiary 
development.  The RO undertook and completed all of the 
development requested in the remand.  The case was returned 
to the Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran died on July [redacted], 1994, and that the immediate 
cause of death was low-grade astrocytoma (brain tumor).  

3.  There was no evidence in the claims file at the time of 
the veteran's death showing a nexus between HTN or renal 
disease and service.

4.  The preponderance of the evidence shows that HTN and 
renal disease developed long after service and were not 
related to service.  

4.  The medical evidence of record does not demonstrate that 
the veteran's renal disease was of service origin or that it 
was due to any service-connected disability.  

5.  The preponderance of the evidence is against a finding 
that a disability related to service caused or contributed 
substantially or materially to cause the veteran's death.  



CONCLUSIONS OF LAW

1. The appellant's claim for service connection for HTN is 
not well grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.1000 (1999).  

2.  The appellant's claim for service connection for renal 
disease for the payment of accrued benefits is not well 
grounded.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 
5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000.  

3.  The veteran's death was not caused or aggravated by a 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1121, 1131; 38 C.F.R. §§ 3.303, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) is negative 
for diagnosis of HTN or renal disease.  At physical 
evaluation board examination in December 1962, blood pressure 
readings were 112/90, 110/86, and 110/92.  Reservist 
examination in November 1992 showed a blood pressure reading 
of 132/88.  A private report from July 1975 showed blood 
pressure of 140/80.  There were absent peripheral pulses in 
the right leg.  Peripheral vascular disease with obstruction 
to the right iliac and femoral was diagnosed.  

Upon VA examination in November 1975, a blood pressure 
reading of 116/70 was recorded.  Periodic reservist 
examination report in April 1976 showed blood pressure 
readings 170/100, 170/92, and 160/90.  The veteran was 
referred for additional testing in May 1976.  Mild HTN and 
mild arteriosclerosis were diagnosed.  The veteran was noted 
to have inadequate peripheral circulation in the lower 
extremities.  

Records from an Air Force Medical Center reflect a diagnosis 
in January 1987 of chronic renal insufficiency, HTN, and 
arteriosclerotic peripheral vascular disease.  The veteran 
was subsequently put on dialysis in 1988.  

The certificate of the veteran's death shows that he died in 
July 1994, and that the immediate cause of death was low-
grade astrocytoma (brain tumor), due to or as a consequence 
of renal failure.  The physician completing the certificate 
certified that he had attended the veteran in June and July 
1994.  The physician indicated that he was located at Travis 
Air Force Base.  

In a statement dated in January 1995, a service department 
physician located at Travis Air Force Base, reported that he 
had treated the veteran through the period of his incipient 
renal failure and the early phase of dialysis.  He further 
wrote that he could state "without question" that the 
veteran had hypertensive renal damage of long standing, and 
that there was "no doubt" that had the veteran not had HTN 
from the time of active service, he would not have suffered 
the damage to his kidneys that resulted in renal failure.  

Records added to the record subsequent to the Board's remand 
in 1998 reflect that the veteran was a patient at a private 
facility for dialysis treatment from 1989 until his death in 
1994.  He was first given dialysis in October 1988.  These 
records also reflect that the veteran had a history of HTN 
first diagnosed in 1980 with subsequent development of severe 
atherosclerotic peripheral vascular disease.  

A service department record reflects that the veteran had 
numerous periods of active duty for training periods during 
the years from 1972 through 1980.  He was not on active duty 
for training in 1976, when HTN was initially diagnosed.


Accrued Benefits

Criteria and Analysis

The first question to be answered in this case is whether the 
appellant has presented well-grounded claims.  If she has 
not, the claims must fail, and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  See also Morton v. 
West, 12 Vet. App. 477, 480 (1999).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service- 
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claim, in this case, service 
connection for HTN and renal disease.  However, the evidence 
used to establish service connection for these disorders for 
the purpose of the appellant's accrued benefits claim must 
have been in the veteran's file at the time of his death; and 
the appellant must have filed a claim for such benefits 
within one year of his death.  38 U.S.C.A. § 5121; 3; 
Zevalkink v. Brown, at 493; 38 C.F.R. § 3.1000(a),(c).

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc), citing 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table), and Epps, supra.  
"Although the claim need not be conclusive, the statute [38 
U.S.C.A. §5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not dispose of the issue. The Board must 
then review the claim on its merits, account for the evidence 
that it finds to be persuasive and unpersuasive, and provide 
reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Once a claim is well 
grounded, the presumption that opinions of physicians in 
favor of the claim are entitled to full weight no longer 
applies, and it is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991) (discussing 
provisions of section 101(24).  

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VAOPGCPREC 86-90, 56 Fed. Reg. 45, 712 (1990).  
"injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.  

In the case of HTN, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
Court has held that in order for hypertension to be shown as 
a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Under the rating schedule prior to January 
12, 1998, the minimum compensable level of hypertension was 
shown where the disability was manifested by diastolic blood 
pressure readings predominantly 100 or more.  A 10 percent 
evaluation was also provided where continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Under the new 
rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101).

Analysis

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.  Therefore, the Board may 
now address the issue of entitlement to service connection 
for HTN and renal disease for the purpose of accrued 
benefits.

As noted above, a claim for accrued benefits must be decided 
on the basis of the evidence in the claims file at the time 
of the veteran's death.  At the time of the veteran's death 
the claims folder contained records showing current diagnoses 
of hypertension and renal disease.  However, there was no 
competent evidence of hypertension or renal disease in 
service.  Perhaps more significantly, there was no competent 
evidence of a nexus between the current findings of 
hypertension and renal disease and service.  

The only competent evidence as to nexus consists of the 
opinion of the service department physician dated in January 
1995 and received in February 1995.  This evidence could not 
serve to well ground the claims for accrued benefits because 
it was not of record at the time of the veteran's death, nor 
could it be deemed to have been constructively a part of the 
record because it was created after the veteran's death and 
was not created by VA or expected to be in the control of VA.  
Cf. Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992)

In the absence of competent evidence of a nexus between 
current disability and service in the claims file at the time 
of the veteran's death, the claims for accrued benefits are 
not well grounded and must be denied.

Cause of Death

Criteria and Analysis

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of a 
veteran's death if a service connected disability was the 
cause or a contributory cause of death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service connected disease or injuries 
of any evaluation, (even though evaluated 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal function and not materially affecting 
other vital body functions.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the disease or injury primarily causing death.  
Where the service connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
hold that a service-connected condition accelerated death  
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1999).  

For service connection for the cause of death of a veteran, 
the first Caluza requirement for a well-grounded claim, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die).  However, the last two requirements, disease 
or disability in service and nexus between current disease 
and service, must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).


Analysis

Initially, in view of the evidence of record, including the 
physician's January 1995 statement that HTN is of service 
origin and that it lead to the development of the fatal renal 
disease, the Board concludes that the claim for service 
connection for the cause of the veteran's death is well 
grounded within the meaning of 38 C.F.R. § 5107 (1998); King 
v. Brown, 5 Vet. App. 19 (1993).  The Board also finds that 
all relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.  

The Board notes that at the time of the veteran's death, 
service connection was in effect for bilateral hearing loss, 
degenerative arthritis of multiple joints, residuals of a 
fracture of the left eighth rib, and for anxiety reaction.  
The appellant does not contend that any of these disorders 
caused or hastened the veteran's death, nor is there evidence 
that these conditions caused or contributed to death.  
Likewise it has not been contended that the fatal brain tumor 
was present in service or is directly related to service, and 
there is no such evidence of record.  Rather, it is asserted 
that the fatal renal disease, resulted from HTN, which was 
incurred in service.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The undisputed evidence is that the veteran had HTN, 
initially identified in the record in 1976, many years after 
active service and during a period when the veteran was not 
on active duty for training.  The evidence is also not in 
dispute that the HTN was a causative factor in the onset of 
the veteran's renal disease.  There is some debate as to 
whether renal disease played a role in causing the veteran's 
death. The death certificate relates that the fatal brain 
tumor was due to or a consequence of renal disease.

However, an end stage renal disease report completed by the 
facility from which the veteran received his renal treatment 
shows that cancer of the brain was the primary cause of death 
and that there were no secondary causes.  The death 
certificate seems less persuasive than the end stage renal 
disease report becasuse the death certificate contains some 
factual inaccuracies.  For instance it reports that the renal 
failure had had its onset four years prior to the veteran's 
death, while treament records show that renal failure had 
been identified approximately six years earlier.  

Assuming that renal disease was a cause of the veteran's 
death, the remaining question is whether the HTN and 
resultant renal disease was related to service.  The evidence 
in support of such a conclusion consists of the January 1995 
statement from one of the veteran's treating physicians at a 
service department facility.  That statement was premised on 
a conclusion that had hypertension not begun in service the 
veteran would not have suffered the damage to his kidneys 
that resulted in renal failure and dialysis.

This statement appears to be based on an inaccurate factual 
premise.  VA and private treatment records dated through 1975 
show that the veteran had normal blood pressure readings, and 
that there were no reported findings referable to 
hypertension.  Records from service department facilities 
report that hypertension was not diagnosed until 1980.  There 
is no evidence in support of the physician's premise that 
hypertension was present in service.  An opinion based on an 
inaccurate factual premise is of little probative value.  the 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence, Boggs v. West, 11 Vet. 
App. 334 (1998); Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993); see Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, at 460-61 (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).

In view of the evidence that renal disease was not a cause of 
the veteran's death, and that hypertension and renal disease 
were not shown until many years after service, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.



ORDER

Service connection for HTN, for the purpose of payment of 
accrued benefits, is denied.  

Service connection for renal disease, for the purpose of 
payment of accrued benefits, is denied.  

Service connection for the cause of the veteran's death is 
denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

